DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant should note that the examiner assigned to this case has changed.

Response to Amendments
Applicant's amendments filed 1/27/2021 to claim 5 has been entered. Claims 1-4, 6, and 9-14 are canceled. Claims 5, 7, and 8 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Journal of Investigative Dermatology- 2012; of record), in view of Zhang et al. (Journal of Tissue Engineering- 2014; of record), Hsiao et al. (Biotechnol. Bioeng.- 2012; of record), and U.S Patent Application Publication No. 2013/0065303 A1 to Wu et al. (2013).
Regarding claim 5, Kang et al. teach sphere formation increases the ability of dermal papilla (DP) cells to induce hair follicles.  See Kang et al. at pg. 237, left column See Kang et al. at pg. 237, middle column, first paragraph.  Moreover, Kang et al. teach hair follicle formation when DP spheres were mixed with newborn mouse epidermal cells.  See Kang et al. at pg. 238, middle column, second paragraph.  Kang et al. teach that 3D human DP spheres may be prepared by hanging-drop cultures that have profile similarities to intact DPs and may have successful hair induction using human DP spheres.  See Kang et al. at pg. 239, left column, third paragraph.  
However, Kang et al. do not expressly teach co-seeding adipocyte lineage cells (e.g., adipocytes, human adipose-derived stem cells (ASCs)), or a combination thereof, on a culture material to jointly assemble mixed core-shell spheres that includes a base and a chitosan film. 
Zhang et al. teach the use of adipocyte lineage cells, including adipose-derived stem cells, has shown promise as a cell based solution to regulate hair regeneration and may help in maintaining or increasing dermal papilla cells inducing hair ability.  See Zhang et al. at Abstract.  Further, Zhang et al. teach co-grafted human scalp DPCs with mouse epidermal keratinocytes may induce hair formation.  See Zhang et al. at pg. 3, right column, last paragraph- pg. 4, left column, first paragraph.  Zhang et al. teach co-cultures of DPCs and keratinocytes could support rapid growth of the DPCs, where the “feeder effect” could be partly replaced with conditioned medium (CM) from keratinocytes.  See Zhang et al. at pg. 4, right column, last paragraph.  As such, DPC cultured with ASC-CM demonstrates increased relative cell proliferation.  See Zhang et al. at Figure 3.  Zhang et al. additionally teach that ASCs grafted with mouse fetal See Zhang et al. at pg. 7, left column, first paragraph.  Zhang et al. also teach that directly contacting ASCs with hair cells, or utilizing the paracrine function of ASCs should be considered for stimulating hair growth.  See Zhang et al. at pg. 7, left column, last paragraph.  Further, Zhang et al. also teach reconstructed 3D environments by culturing the DPCs in hanging drops and forming spheroids, where the results show that DPCs in three-dimensional spheroid cultures can restore their inductive ability to induce de novo hair follicles in human skin.  See Zhang et al. at pg. 4, right column, first paragraph.
Hsiao et al. teach hanging drop arrays that allow versatile formation of mixed co-culture spheroids, where a spheroid was achieved by initially forming a mono-culture spheroid of one cell type as the inner core, and a second cell type that is subsequently added to the existing hanging drop to form an exterior coating around the inner core (e.g., interpreted to mean a shell).  See Hsiao et al. at Abstract; and pg. 5, last paragraph.    
Wu et al. teach methods utilizing basal medium for spheroid formation of adipose-derived stem cells (ASCs), where the substrate is chitosan film to induce spheroid trans-differentiating into neural lineages.  See Wu et al. at Abstract; and [0032]-[0034].  Wu et al. also teach seeding ASCs on the culture material that includes basal medium and chitosan film to induce spheroid formation.  See Wu et al. at [0012] and [0032]-[0034].  
It would have been obvious to a person of ordinary skill in the art to have utilized the teachings of Zhang et al., Hsiao et al., and Wu et al. to combine with Kang et al., because Zhang et al. specifically teach the advantages for utilizing direct contact of See Zhang et al. at See Zhang et al. at pg. 3, right column, last paragraph- pg. 4, left column, first paragraph; and See Zhang et al. at Figure 3.  Kang et al. already teach that co-cultures with keratinocytes formed into spheres by hanging drop (e.g., interpreted as jointly assembled a mixed sphere) are able to induce new hair follicles, and Hsiao et al. teach versatile formation of mixed co-culture spheroids by hanging drop, where a spheroid was achieved by initially forming a mono-culture spheroid of one cell type as the inner core, and a second cell type that is subsequently added to the existing hanging drop to form an exterior coating around the inner core.  See Kang et al. at pg. 237, middle column, first paragraph; and see also Hsiao et al. at pg. 5, last paragraph.  Likewise, Zhang et al. teach that co-cultures of DPCs and keratinocytes could support rapid growth of the DPCs, where the “feeder effect” could be partly replaced with conditioned medium (CM) from keratinocytes, where the hanging drop method may be used to produce 3D environments.  See Zhang et al. at pg. 4, right column, last paragraph.  As such, DPC cultured with ASC-CM demonstrates increased relative cell proliferation.  See Zhang et al. at Figure 3.  Moreover, Wu et al. also teach seeding ASCs on the culture material that includes basal medium and chitosan film to induce spheroid formation.  See Wu et al. at [0012] and [0032]-[0034].  A person of ordinary skill in the art would have had the motivation and a reasonable expectation of success in combining the references to arrive at the instant claims, because Zhang et al. provides a reason to consider co-culture of dermal papilla cells with ASCs based on the basis that direct contact of ASCs with hair cells can promote hair regeneration, and See Zhang et al. at pg. 7, left column, last paragraph; see Hsiao et al. at Abstract; and pg. 5, last paragraph.  It would have also been obvious to a person of ordinary skill in the art to have selected which population of cells are formed as the core, and which population of cells are formed in the exterior, given the teachings of at least Hsiao et al., Zhang et al., with Kang et al., because the goal of having a 3D environment and profile similar to intact DPs having successful hair induction using human DP spheres, could be manipulated.  
Regarding claim 7, Wu et al. teach a chitosan film in basal medium may be formed by coating the surface of the substrate with a 1-5% w/v chitosan solution.  See Wu et al. at [0010].
Regarding claim 8, Kang et al. teach cell cultures of 106 cells (DP cells), 106 cells epidermal cells, or a total of 200 DP spheres (2x106 cells), or mixtures, as shown for sphere formation.  See Kang et al. at Fig. 2.  Additionally, Wu et al. teach seeding adipose-derived stem cells on the basal medium to induce a spheroid formation contains a density of 10x103- 160x103 cells/cm2.  See Wu et al. at [0012].  Wu et al. also teach optimization culture conditions for sphere formation of cells.  See Wu et al. at [0034].
It would have been routine to optimize cell seeding ratios, since Kang et al., Zhang et al., Hsiao et al., and Wu et al. teach cell seedings, or densities, for spheroid formations.  Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As each of the references 
Further, the motivation to combine Kang, Zhang, Hsiao, and Wu, are discussed, above, where the motivation to combine does not need to be the same as the reasons for Applicant to arrive at the same composition or method, so long as there is an expectation of some advantage provided by the combination of the references.  The MPEP states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar Textilfarben GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). 

See MPEP 2144 II.
expected advantage in improving the methods for preparing a pharmaceutical composition for promoting hair follicle regeneration.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments on pages 4-10 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
In response to applicant's arguments against the references individually on pages 5-7 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, that Kang does not teach every element of claim 5 is not disputed but Kang is not applied alone under any anticipation rejection prima facie case for obviousness under 35 U.S.C. § 103. The claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Furthermore, Kang teaches directly contacting the cells to a substrate (Fig. 1), and the motivation to add chitosan is taught by Wu.
On pages 7-8 of the reply, Applicant alleges that claim yields an unexpected result. This is not found persuasive as it amounts to a general allegation, and Applicant’s arguments only appear to be an affirmation that the claimed method works as intended which is not germane to considerations of obviousness and because the operability of the claimed methods was and is not challenged with any 35 U.S.C. § 112(a) rejection at this time. 

Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yen et al. (Biomaterials (2010), 31, 4341-4352; Reference U).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EST/EDT (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653